Citation Nr: 0529199	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  02-11 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for tympanotomy, 
right ear with chronic suppurative otitis, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
right ear hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W. Sampson, Counsel




INTRODUCTION

The veteran had active service from August 1983 to September 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which continued the 10 percent evaluation for 
tympanotomy, right ear with chronic suppurative otitis, and 
continued the zero percent evaluation for right ear hearing 
loss.  In June 2003, the RO assigned a temporary total rating 
following the veteran's right ear surgery, which was 
continued at 10 percent following his convalescence period.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.

2.  The veteran's tympanotomy, right ear with chronic 
suppurative otitis, is currently manifested by chronic 
drainage.

3.  The veteran is not totally deaf in the left ear; his 
right ear hearing corresponds to acuity level I.

4.  The veteran's tympanotomy, right ear with chronic 
suppurative otitis, and right ear hearing loss are not shown 
to present an exceptional or unusual disability picture such 
as to render impractical the application of the regular 
schedular standards.




CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for tympanotomy, 
right ear with chronic suppurative otitis, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp 
2005); 38 C.F.R. §§ 4.1-4.14, 4.87, Diagnostic Code 6200 
(2005)

2.  The criteria for an increased evaluation for right ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp 2005); 38 C.F.R. §§ 3.383, 4.1-
4.14, 4.85-4.87, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002 & Supp. 2005).  VCAA applies to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  The VCAA enhanced VA's duty to assist a 
claimant in developing facts pertinent to his claim, and 
expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

In this case, VA's duties have been fulfilled to the extent 
possible or practicable.  First, VA must notify the veteran 
of evidence and information necessary to substantiate his 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  The veteran was notified of the 
information and evidence necessary to substantiate his claims 
for increased ratings in the March 2002 rating decision, the 
July 2002 statement of the case (SOC), and supplemental 
statements of the case (SSOC) issued in September 2002, 
September 2003, and August 2005 as well as letters sent to 
the veteran in March 2001 and May 2004.  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the May 2004 letter 
as well as the August 2004 SSOC, VA informed the veteran that 
VA must make reasonable efforts to assist a veteran in 
obtaining all evidence necessary to substantiate a claim, 
such as medical records, employment records, or records from 
other Federal agencies.  VA further informed the veteran that 
as long as he provided enough information about these 
records, VA would assist in obtaining them, but noted that he 
had the ultimate responsibility to make sure that these 
records were received by VA.  VA also told him that it would 
assist him by providing a medical examination or obtaining a 
medical opinion if it decided that such was necessary to make 
a decision on his claim.  

Third, VA must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  In this case, although the 
veteran was not specifically told to give VA everything he 
had pertaining to his claim, the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  In numerous 
communications with the VA, the veteran was repeatedly put on 
notice as to the need for any available evidence to be 
received by VA and associated with the claims file, whether 
the evidence was in his possession, obtained by him, or 
obtained by VA.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

While full VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication by the Agency of 
Original Jurisdiction (AOJ) denying the claim on appeal, 
notice was provided by the AOJ as stated above, prior to 
issuance of a supplemental statement of the case in August 
2004, and prior to transfer and certification of the 
appellant's case to the Board, and as described above the 
content of the notice complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not 
constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 120-21 (2005).

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2005).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  All postservice 
records of treatment identified by the veteran have been 
obtained.  Lay statements have been submitted and added to 
the claims file.  The veteran has not identified, and the 
record does not show that there are any unobtained records 
which could substantiate the veteran's claims for increased 
ratings.  VA has provided examinations of the veteran in 
December 2001, May 2003, and July 2004.  He has been provided 
the opportunity to present evidence and testimony in hearings 
before a hearing officer at the RO and before a Veterans Law 
Judge, but has declined.  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim for increased 
ratings for tympanotomy, right ear with chronic suppurative 
otitis, and right ear hearing loss.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  



II.  Decision

Factual Background

The veteran underwent tube insertion and right middle ear 
exploration during service.  In December 1991, he underwent 
an exploratory tympanotomy with malleus to stapes 
ossiculoplasty.

VA examination of the right ear in January 1993 revealed mild 
retraction of the right tympanic membrane.  Service 
connection was granted for tympanotomy, right ear with 
chronic suppurative otitis, in a June 1993 rating decision.  

Chronic suppurative otitis media was noted on VA examination 
in April 2000.  The examiner noted a small amount of mucopus 
present in the middle ear in the external auditory canal.  
The examiner also stated in his opinion that right ear 
hearing loss was secondary to his service connected right ear 
condition and service connection was granted for right ear 
hearing loss in June 2001.  

On VA examination in December 2001, the examiner noted the 
veteran's recent tympanoplasty with mastoidectomy done in 
August 2000 and that the veteran had continued problems with 
hearing loss and retraction involving the right tympanic 
membrane.  The diagnoses included right chronic non-
suppurative otitis media and borderline mixed hearing loss on 
the right side.

On the audiological evaluation, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
20
20
35
40
LEFT
-
10
0
25
40

Average puretone threshold was 29 decibels in the right ear 
and 19 in the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in both ears.

On audiological evaluation in November 2002, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
20
25
30
50
LEFT
5
15
0
25
40

Average puretone threshold was 31 decibels in the right ear 
and 20 in the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in both ears.

On audiological evaluation in May 2003, puretone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
20
20
35
55
LEFT
0
10
5
25
40

Average puretone threshold was 24 decibels in the right ear 
and 20 in the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in both ears.

The veteran underwent a right tympanomastoidectomy and 
cartilage tympanoplasty in June 2003.

On VA ear disease examination in July 2004, the veteran had 
no evidence of perforation involving the right ear drum and 
the examiner noted that there was no evidence of any active 
ear disease present.  

On the most recent audiological evaluation in July 2004, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20
15
35
LEFT
5
15
5
25
40

Average puretone threshold was 24 decibels in the right ear 
and 21 in the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in both ears.  

Legal Criteria and Analysis

Disability evaluations are determined by the application of 
the  VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R.  Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. §  4.1 (2005).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history,  reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of  disability present.  38 C.F.R. § 4.2 
(2005).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2005).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2005).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual  conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102,  4.3 (2005). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In evaluating the severity 
of a particular disability, it is essential to consider its 
history. 38 C.F.R. § 4.1 (2005); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).

Tympanotomy, Right Ear with Chronic Suppurative Otitis

Perforation of the tympanic membrane, Diagnostic Code 6211, 
is evaluated as noncompensable.  Chronic suppurative otitis 
media, mastoiditis, or cholesteatoma (or any combination) 
provides a 10 percent rating when there is evidence of 
suppuration or aural polyps.  38 C.F.R. § 4.87, Diagnostic 
Code 6200.  It is noted that hearing impairment and 
complications such as labyrinthitis, tinnitus, facial nerve 
paralysis, or bone loss of the skull are to be rated 
separately.  Chronic nonsuppurative otitis media with 
effusion, also referred to as serous otitis media, is to be 
rated as hearing impairment.  38 C.F.R. § 4.87, Diagnostic 
Code 6201.  

The veteran is currently receiving 10 percent for his right 
ear disability, rated analogous to chronic suppurative otitis 
media under Diagnostic Code 6200.  He is receiving a separate 
evaluation for his right ear hearing loss (discussed below), 
and there is no other ratable disability associated with his 
service connected tympanotomy, right ear with chronic 
suppurative otitis.  A higher rating is not warranted as 
there is no higher schedular evaluation possible.  



Right Ear Hearing Loss

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level.  To evaluate the degree of disability from 
unilateral service-connected defective hearing, the rating 
schedule establishes eleven (11) auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  See 38 C.F.R. § 4.85(b), 
(e).  When hearing loss is service connected in only one ear, 
the non-service connected ear will be assigned Level I, 
unless there is total deafness in that ear. See 38 U.S.C.A. 
§ 1160(a)(3) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.383(a)(3), 4.85(f).  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  
Moreover, pursuant to 38 C.F.R. § 4.85(c), "Table VIa will be 
used when the examiner certifies that use of the speech 
recognition test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of § 4.86."  
Pursuant to subsection (a) of 38 C.F.R. § 4.86, when the 
puretone threshold at the 1000, 2000, 3000, and 4000 Hertz 
frequencies is 55 decibels or more, "the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately."  Id. 

The Board acknowledges that Congress recently amended 38 
U.S.C.A. § 1160. Under the version in effect when the veteran 
began his appeal where a veteran has suffered total deafness 
in one ear as a result of service-connected disability and 
total deafness in the other ear as a result of nonservice-
connected disability not the result of the veteran's own 
willful misconduct the VA shall assign and pay to the veteran 
the applicable rate of compensation as if the combination of 
disabilities were the result of service-connected disability.  
Under the amended version where a veteran suffered deafness 
compensable to a degree of 10 percent or more in one ear as a 
result of service-connected disability and deafness in the 
other ear as a result of nonservice-connected disability not 
the result of the veteran's own willful misconduct, the VA 
shall assign and pay to the veteran the applicable rate of 
compensation as if the combination of disabilities were the 
result of service-connected disability.  See Veterans Benefit 
Act of 2002, Pub. L. No. 107-330, 116 Stat. 2820 (Dec. 6, 
2002); 38 U.S.C.A. § 160(1)(a)(3).  However, neither version 
of this statute has bearing on the veteran's claim because, 
the veteran's service-connected right ear is not totally 
deaf, or as will be explained below, compensable to a degree 
of 10 percent or more.

In this case, the veteran's most recent VA audiological 
evaluation, dated in July 2004, revealed an average puretone 
threshold hearing level of 24 dB for the right ear, with a 
speech discrimination score of 100 percent.  Application of 
these scores to table VI results in a designation of "I" for 
the right ear.  This, combined with the Roman Numeral 
designation of "I" for the veteran's nonservice-connected 
left ear, when applied to table VII, results in a 
noncompensable (0 percentage) evaluation for hearing 
impairment for the right ear under DC 6100.  Thus, under the 
circumstances described above, an increased disability rating 
for right ear hearing loss is not warranted in this case.  
The Board has considered not only the most recent 
audiological record, but the results of all audiological 
testing conducted since filing his claim for an increased 
rating, including testing conducted in December 2001 (average 
puretone threshold hearing level of 29 dB for the right ear, 
with a speech discrimination score of 100 percent), November 
2002 (average puretone threshold hearing level of 31 dB for 
the right ear, with a speech discrimination score of 100 
percent), May 2003 (average puretone threshold hearing level 
of 24 dB for the right ear, with a speech discrimination 
score of 100 percent), and March 2004 (average puretone 
threshold hearing level of 22 dB for the right ear, with a 
speech discrimination score of 100 percent); however, none of 
these results in a compensable evaluation for the veteran's 
service connected right ear hearing loss.  

The Board notes that revisions in the rating schedule allow 
for application of Table VIa, which is based solely on 
puretone averages, provided that pure tone thresholds in each 
of four specified frequencies are 55 decibels or more.  38 
C.F.R. § 4.86 (2005).  Prior to the revision, Table VIa was 
only for application when the Chief of the Audiology Clinic 
certified that language difficulties or inconsistent speech 
audiometry scores made the use of both puretone average and 
speech discrimination inappropriate.  38 C.F.R. § 4.85(c) 
(1998).  The Chief of the Audiology clinic has not certified 
the use of Table IVa in any of the VA audiology examinations.  
The Board has also considered sections 4.86(a) and (b) with 
respect to the veteran's claim.  However, given that none of 
the evidence reflects puretone thresholds at all of the 1000, 
2000, 3000, and 4000 Hertz frequencies at 55 dB's or more, 
consideration of Table VIa is not warranted in this instance.  
Furthermore, consideration of section 4.86(b) is also not 
warranted, given that the evidence does not reflect a 
simultaneous puretone threshold of 30 dB or less at 1000 
Hertz and a puretone threshold of 70 dB or more at 2000 
Hertz.  

The Board is cognizant that, in recent years, scientific and 
accurate techniques have become available for testing organic 
hearing loss, and that professional audiologists, in 
assessing hearing impairment, utilize these techniques.  
Experience has shown that controlled audiology testing makes 
possible a reliable and accurate reflection of the true 
extent of a veteran's hearing loss.  See Lendenmann, supra.  
The Board thus concludes that, while the veteran sincerely 
believes his hearing is more severe than the current 
schedular rating assigned, the evidence of record reflects 
that the current noncompensable rating for right ear hearing 
loss is appropriate. 

Extraschedular Consideration

The Board also notes that, in exceptional cases where 
evaluations provided by the rating schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
which is commensurate with the veteran's average earning 
capacity impairment due to the service-connected disorder.  
38 C.F.R. 3.321(b).  However, the Board believes, as did the 
RO, that the regular schedular standards applied in the 
current case adequately describe and provide for the 
veteran's disability levels.  The record does not reflect 
that the veteran's disabilities have markedly interfered with 
his earning capacity or employment status, or have 
necessitated frequent periods of hospitalization.  In the 
absence of evidence of such factors, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). 

Conclusion

Lastly, in reaching these decisions, the Board is cognizant 
of the "benefit of the doubt" rule reflected in 38 U.S.C.A. § 
5107(b) and 38 C.F.R. §§ 3.102, 4.3. However, the Board finds 
that the weight of the evidence is against the veteran's 
claims for increased initial ratings for his service 
connected disabilities.  As such, this case does not present 
an approximate balance of positive and negative evidence for 
application of the benefit of the doubt doctrine.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 10 percent for tympanotomy, right 
ear with chronic suppurative otitis, is denied.

An increased (compensable) evaluation for right ear hearing 
loss is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

